UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7469


TERICK MIKE JAMES,

                Plaintiff - Appellant,

          v.

MS. RODRIQUES, Emergency Medical Technician,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:16-cv-00528-TDS-LPA)


Submitted:   March 9, 2017                 Decided:   March 31, 2017


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terick Mike James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terick    Mike   James   seeks   to    appeal   the   district    court’s

judgment accepting the recommendation of the magistrate judge

and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b) (2012).        We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties    are   accorded   30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s judgment was entered on the docket on

September 2, 2016.      The notice of appeal was filed on October

17, 2016. *     Because James failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented




     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                      2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3